

117 HR 2370 IH: Preserving Family Farms Act of 2021
U.S. House of Representatives
2021-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2370IN THE HOUSE OF REPRESENTATIVESApril 5, 2021Mr. Panetta (for himself and Mrs. Walorski) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the limitation on the estate tax valuation of certain real property used in farming or other trades or businesses.1.Short titleThis Act may be cited as the Preserving Family Farms Act of 2021.2.Increase in limitation on the estate tax valuation of certain real property used in farming or other trades or businesses(a)In generalSection 2032A(a)(2) of the Internal Revenue Code of 1986 is amended by striking $750,000 and inserting $11,700,000.(b)Inflation adjustmentSection 2032A(a)(3) of such Code is amended—(1)by striking $750,000 both places it appears and inserting $11,700,000,(2)by striking 1998 in the matter preceding subparagraph (A) and inserting 2021, and(3)by striking 1997 in subparagraph (B) and inserting 2020.(c)Effective dateThe amendments made by this section shall apply to the estates of decedents dying after the date of the enactment of this Act.